In an action for specific performance of a contract for the sale of real property, the defendant GBR Realty, LLC, appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), entered February 27, 2006, as denied that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against it, and the plaintiff cross-appeals from so much of the same order as denied his cross motion for summary judgment directing specific performance of the contract, and the defendant Aron B. Borukhov also appeals from the same order.
Ordered that the appeal by the defendant Aron B. Borukhov is dismissed as abandoned, without costs and disbursements (see 22 NYCRR 670.8 [e]); and it is further,
*620Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
In response to the showing by the defendant GBR Realty, LLC, of its entitlement to judgment as a matter of law, the plaintiff demonstrated that there are issues of fact precluding the grant of summary judgment. In light of the plaintiffs failure to establish a prima facie case on his cross motion, we need not address the parties’ remaining contentions (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Klein v Opert, 218 AD2d 784, 785 [1995]; Adelman v Rackis, 212 AD2d 559, 560 [1995]). Schmidt, J.P., Spolzino, Florio and Skelos, JJ., concur.